PER CURIAM:
Brandon Williams appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to pay the filing fee. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Williams’ brief alleges no error committed by the district court. Accordingly, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.